Citation Nr: 1725668	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  08-06 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from March 1971 to March 1973.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the North Little Rock, Arkansas Department of Veteran Affairs (VA) Regional Office (RO).  In June 2009, the Veteran withdrew his request for a Travel Board hearing to present testimony in support of his claim for service connection for a psychiatric disability.  

An August 2009 Board decision, characterizing the claim more broadly pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection for PTSD encompass claims for service connection for all current psychiatric disabilities that arise from the same symptoms), reopened and remanded a claim for service connection for an acquired psychiatric disability to include PTSD.  The case was remanded by the Board again in November 2010.  

In September 2012, the Board referred this case to the Veterans Health Administration (VHA) for a medical expert opinion in accordance with VHA Directive 2010-044.  This opinion was received in November 2012.  In January 2013, the Veteran was provided a copy of this opinion with an opportunity to present further argument and/or evidence.  In a response from the Veteran received later in January 2013, the Veteran indicated that he had no further argument to submit and requested the Board to proceed to expeditiously adjudicate the claim.

Thereafter, in a March 2013 decision, the Board denied the claim for service connection for a psychiatric disability.  The Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a March 2014 memorandum decision, the Court vacated the March 2013 decision and remanded the claim to the Board for further adjudication consistent with the Court's decision.  The Board remanded the claim in July 2014 for development in compliance with the directives of the Court.  

Also to ensure compliance with the Court's directives, the Board in July 2015 referred this case for another medical expert opinion from the VHA in accordance with VHA Directive 2010-044.  This opinion was received in July 2015.  In August 2015, the Veteran was provided a copy of this opinion with an opportunity to present further argument and/or evidence.  In a response from the Veteran received later in August 2015, the Veteran indicated that he had no further argument to submit and requested the Board to proceed to expeditiously adjudicate the claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence reasonably shows that the Veteran has been diagnosed with major depression and PTSD by a VA provider in July 2007 based on reports of intrusive thoughts, nightmares, and avoidance behavior related to a competent and credible account of fear of hostile military or terrorist activity during verified service in Vietnam, manifested in part as the onset of habitual heroin use therein.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disability is warranted.  38 U.S.C.A. §§ 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS OR BASES FOR DECISION

Based on the July 2015 VHA expert opinion letter, the Board finds that the evidence is at least in equipoise as to whether the Veteran's major depression and PTSD are caused by a fear of hostile military or terrorist activity and manifested, in part, as the onset of habitual heroin use during service.



ORDER

The appeal is granted.




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


